DETAILED ACTION
This action is in response to the response filed 12/21/2020.
Claims 11-20 were previously withdrawn in response to a restriction requirement.
Claims 1-10 are pending and have been examined.

Response to Amendment
Applicant’s amendments dated 12/21/2020 have been fully considered.

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of the current grounds of rejection as necessitated by applicant’s amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin (US 5883810 A) in view of Hughes (US 8966584 B2) and Shaffer (US 6748426 B1).
Regarding claims 1 and 6:
 Franklin teaches a method comprising: receiving, by a server computer, from an application of a client device, a request for a transaction identifier associated with an account selected by a user (Col/Line: 4/48-53, .8/15-20   “the customer 22 invokes the software module, which submits a request for a secure card number to the issuing bank 26. The issuing bank generates a random temporary transaction number and associates the transaction number with the permanent customer account number in a data record… the customer 22 requests a transaction number from the bank 26 to be used in the commerce transaction; information exchange between customer computer and bank computer); 
generating, by the server computer, the transaction identifier associated with the account selected by the user… (Col/Line: 4/48-53 “The issuing bank generates a random temporary transaction number and associates the transaction number with the permanent customer account number in a data record”); 
transmitting, by the server computer, the transaction identifier to the application of the client device, wherein the application transmits the transaction identifier to a resource provider computer (Col.4:48-53; Col.4:63-65 The issuing bank 26 issues the transaction number to the customer [i.e. customer software module/application] to use as a proxy for the real customer account number….    The customer 22 uses the proxy transaction number in the 65 transaction with the merchant [i.e. application transmits to resource provider computer]); 
receiving, by the server computer, the transaction identifier from the resource provider computer (Col.5:4-11 the merchant 24 submits the transaction number over the conventional payment network 36 to the issuing bank 26 for approval); 
identifying, by the server computer, the account selected by the user based on the received transaction identifier (Col.5:4-11 The issuing bank 26 identifies the number as a transaction number, as opposed to a real customer account number. The issuing bank 26 uses the transaction number to retrieve the data record linking the transaction number to a customer account number); 
obtaining, by the server computer, account credentials for the account (Col.5:4-11 obtain the account number [i.e. account credentials]; The issuing bank 26 uses the transaction number to retrieve the data record linking the transaction number to a customer account number); and 
transmitting, by the server computer, the account credentials to the resource provider computer (Col.5:13-16 After the processing, the issuing bank 26 substitutes the transaction number back for the customer 15 account number and returns the authorization reply to the merchant 24 under the transaction number).
 	Franklin does not specifically disclose the request including user identifier information and an identity of a facilitator application associated with the account selected by the user, the user identifier information and the identity maintained in [memory of] the client device;  determining, by the server computer, the facilitator application from a plurality of facilitator applications that support authentication of the account selected by the user based at least in part on the identity;  transmitting, by the server computer and to the facilitator application of the client device, instructions for authenticating the user to generate an authentication indicator based at least in part on the user identifier information;
However, Hughes an analogous art of Franklin and the current application, teaches the request including user identifier information and an identity of a facilitator application associated with the account selected by the user, the user identifier information and the identity maintained in [memory of] the client device;  determining, by the server computer, the facilitator application from a plurality of facilitator applications that support authentication of the account selected by the user based at least in part on the identity;  transmitting, by the server computer and to the facilitator application of the client device, instructions for authenticating the user to generate an authentication indicator based at least in part on the user identifier information; (Col/Line: 6/35-7/25, “The service that received the authentication request may be configured to determine an appropriate authentication server 135 capable of processing the authentication request. In one approach, the service may determine an appropriate authentication server 135 to validate the authentication request using the received user identifier and the received NAS identifier…    The authentication server 135 may then process the authentication request. For example, a service may receive an authentication request from IP router 110c transmitted using the Kerberos protocol. The service may determine a user identifier and a NAS identifier, such as the NAS IP address, and determine therefrom that the authentication request must be authenticated using a password authentication module. The service may then transmit the authentication request to password authentication server 135c. The password authentication server 135c may validate the supplied credentials against an internal 
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having the process of authenticating a user be distributed and routed accordingly as disclosed by Hughes to the teachings of having users request and receiving transaction identifiers as disclosed by Franklin in order to facilitate authentication of a wider variety of possible processes and identifiers while avoiding over-burdening the processing requirements of the initial server while also increasing security by having authentication information be spread out instead of stored in a single location.;  
	Franklin does not explicitly disclose that data is stored in one or more cookies of the client device. 
However, Shaffer, an analogous art of Franklin and the current application, teaches that data is stored in one or more cookies of the client device. (Col/Line: 2/25-45, “to store a cookie data file comprising a consumer identifier on a consumer computer”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using cookies to store identifiers as disclosed by Shaffer and as is common in the realm of computer communication, to the teachings of sending and receiving identifiers for transactions as disclosed by the combination of Franklin and Hughes in order to allow for any variety of storage options to be used as desired in order to more easily process transactions of various data formats, as cookies are a basic common form of storing data. 

Regarding claims 2 and 7:
Franklin further discloses wherein the application is a browser application executed on the client device (Col.5:56-67 Several software components are stored in memory 42 including a browser 52, a button user interface (UI) 54, and a registration module 56. These software components load into volatile memory when launched and execute on the processor 40 atop the operating system 48; Col.8:24-28 The customer invokes the browser 52 to surf the Web for a particular product or service, or to visit a Web site of a particular .

Regarding claim 3:
Franklin further discloses wherein the application transmits the transaction identifier to the resource provider computer via a resource provider webpage (transaction number used for online commerce transaction with the merchant; Col.8:15-36; the customer 22 engaging in an online commerce transaction with the merchant 24 […] the customer 22 requests a transaction number from the bank 26 to be used in the commerce transaction. The information exchange between the customer computer 28, the merchant computer 30, and the bank computer 32 during the transaction phase are illustrated as enumerated lines. The customer invokes the browser 52 to surf the Web for a particular product or service, or to visit a Web site of a particular merchant. Suppose that the customer decides to commence an online transaction with the merchant; Col.10:31-41, merchant receives the transaction number from the customer; This phase involves the merchant 24 seeking authorization from the issuing bank 26 to honor the customer's transaction number received by the merchant in the commerce transaction with the customer).

Regarding claims 4 and 9:
Franklin further discloses wherein transmitting the transaction identifier to the application takes place via a first communication channel, the first communication channel including the server computer and the application, and where transmitting the account credentials to the resource provider computer takes place via a second communication channel, the second communication channel including the server computer and the resource provider computer, the second communication channel not including the application (Col.4:48-53; The issuing bank 26 issues the transaction number to the customer [i.e. customer software module/application] to use as a proxy for the real customer account number.; Col.11:41-67; Col.4:6-8 The merchant computer 30 and the bank computer 32 are interconnected via a second network, referred to as a "payment network" 36 [i.e. second communication channel]).

Regarding claim 5:
wherein the resource provider computer subsequently uses the account credentials to complete a transaction (Col.11:41-45 credentials used for authorization; Col.10:48-57 the merchant computer submits a request for authorization over a payment network 36 to the bank computing center 32 (flow arrow 1 in FIG. 5). This illustration is simplified for discussion purposes, as other participants will most likely be involved. For instance, the merchant computer 30 typically submits the request for authorization to its acquiring bank (not shown) by conventional means. The acquiring bank validates the authorization request by verifying that the merchant is a valid merchant and that the credit card number represents a valid number [i.e customer account]).

Regarding claim 8:
Franklin further discloses wherein the account credentials include a token, and wherein obtaining the token for the account includes generating the token or identifying the token in a database (Col.7:39-53 As another implementation, the public key, private key, or a mathematical derivation of one or both keys (e.g., a hash value of one or both keys) might be employed to represent 50 the customer account number. Another alternative is for the bank to generate an internal number).

Regarding claim 10:
Franklin further discloses wherein the request for the transaction identifier includes information identifying the account (Col.8:57-64; The bank computer 32 receives the signed request and immediately verifies the identity and authenticity of the customer by applying the customer's public key to the digital signature and examining the certificate. Assuming the signature and request are valid and the customer's account is in good standing, the account manager 60 instructs the transaction number generator 62 to create a transaction number; Col.9:19-32 associate transaction number with the permanent customer account number [i.e. information identifying the account] by relating the two numbers in a data record).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892). The additional cited art further establishes the state of the art prior to the effective filing date of the Applicant’s claimed invention.
Dicker et al. (US 20150142671 A1) (“Dicker”) discloses: “To facilitate conducting a financial transaction via wireless communication between an electronic device and another electronic device, the electronic device determines a unique transaction identifier for the financial transaction based on financial-account information communicated to the other electronic device. The financial-account information specifies a financial account that is used to pay for the financial transaction. Moreover, the unique transaction identifier may be capable of being independently computed by one or more other entities associated with the financial transaction (such as a counterparty in the financial transaction or a payment network that processes payment for the financial transaction) based on the financial-account information communicated by the portable electronic device. The electronic device may also associate receipt information, which is subsequently received from a third party (such as the payment network), with the financial transaction by comparing the determined unique transaction identifier to the computed unique transaction identifier.”

Kumnick (US 20150319158 A1) discloses: “Fig. 6 User device, token vault, and merchant computer; [0124]-[0127] At step S614, the token vault 110 may send a token response to the mobile device 315. The token response may include the payment token, the token code, and/ or the domain ID. At step S616, the mobile device 315 may store the payment token 315N, the token code 315Q, and/or the domain ID 315P (e.g., at the credential storage 315M). This may conclude the token provisioning process, and the mobile device 315 may then be able to utilize the payment token 315N for mobile transactions. At step S618, the user 120 may initiate a purchase. For example, the user 120 may activate the digital wallet application 3151, and may indicate a desire to make a payment (e.g., by selecting a "payment" option). The user 120 may wish to purchase a good or service at the merchant computer 130 via the mobile device 315. Further, the user 120 may select a payment account within 

Subbarayan et al. (US 20180174137 A1) (“Subbarayan”) discloses: “The present disclosure relates to systems, methods, and devices for device and system agnostic payment tokenization for processing payment transactions. In particular, the message system allows a user to initiate a payment transaction with a merchant. For example, one or more implementations involve identifying, in response to a request by a user client-device, a payment authorization number associated with a user account and sending a request for a payment token to a payment network associated with the payment authorization number. One or more embodiments receive a payment token representing the payment authorization number. Additionally, one or more embodiments encrypt the payment token and send the encrypted payment token to the user client-device to provide to a merchant system associated with the merchant.”

Singh (US 20180089669 A1) discloses: “The systems may include receiving consumer account information associated with a consumer engaging in a transaction with a merchant; receiving transaction information associated with the transaction; generating a unique payment link associated with the transaction; transmitting the unique payment link to the merchant; allowing the merchant access to the transaction portal via the unique payment link; receiving merchant account information associated with the merchant; and transmitting a payment to the merchant for the transaction.”

Friedman (US 2016/0342663 A1) discloses: “instructed by the computer program code of the webpage that generates and stores the cookie. For example, different pages of a website can store different identifiers in a cookie or in multiple different cookies. In connection with a real estate website, the cookie can include other information. For example, a cookie can include a property identifier, indicating a specific property last accessed by the client computer from the first server computer.”)



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat/rick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        01/29/2021